DETAILED ACTION
This office action is in response to an Amendment/Request for Reconsideration-After Non-final Rejection.
Claims 1, 3 10, and 16 have been amended.  No claims have been cancelled.  No claims have been deleted.  Thus claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the combination of limitations presented in the claim are not found within the prior art, particularly:
“... maintain an access history for memory accesses of the given bank, wherein the access history indicates how many of the accesses were a page hit; store a value, based at least in part on a calculated latency that is calculated based on two or more page hits to the given bank, indicative of a maximum amount of time the given bank will be held open before closing the given bank while the given bank is idle...”
The combination incorporates two concepts (1) a calculated latency based on two or more pages hits, and (2) historical tracking of hits and misses regardless of the time they occurred.
The closest prior art is Srikanth (Srikanth et al., US 2018/0285286 A1).  Srikanth controls idle page close timeout based on the number of page hist and a number of page misses for a plurality of candidate timeout values for an idle page close timeout.  Srikanth [0037] discloses that various candidate timeout values for an idle page close are evaluated to determine a timeout value that results in lower measure latency overhead.  Thus latency is measured based on two or more predicted page hits.   See Srikanth [0030] that discloses the system evaluates predicted row buffer hits and row buffer misses for each candidate timeout value”.   However, this discloses is based on estimated page hits and not actual page hits, thus does not disclose “the access history indicates how many of the accesses were a page hit” which represents actual hits.   Srikanth is designed to reduce latency, it does not calculate latency based on two or more page hits.

Claims 10 and 16 are independent claims that present similar combinations of limitations to those presented in claim 1.  As such, they are allowable for at least the same reasons as claim 1.

Dependent claims 2-9, 11-15, and 17-20 are allowed due to their dependence upon allowed claims 1, 10, and 16.

Any comments necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138